[In each action] Motion to resettle order dated May 24,1962 determined as follows: the resettled order shall provide for striking the second and third decretal paragraphs of the original order, the latter now of impractical consequence, the insertion of an appropriate provision denying the commission’s motion in respect to petitioner Rice, without costs, and to provide, further, that if the motions have not been rendered academic by a decision of Special Term prior to July 9, 1962, they may be renewed by respondents, if so advised, on that date without oral argument on the papers now before us; but with the further proviso that respondents proceed with due diligence to bring on for determination the pending proceedings before Special Term presently in adjournment at their instance.